Citation Nr: 0124717	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1976 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  The veteran was scheduled for a Board hearing at the 
RO on September 10, 2001 but he failed to report for the 
hearing.  

Attached to a February 1997 Memorandum from the veteran's 
service representative were records to the effect that the 
veteran sustained serious injuries in a postservice vehicular 
accident in September 1996.  It is unclear what claim, if 
any, was being asserted but if the veteran and his 
representative are seeking entitlement to a permanent and 
total disability rating for pension purposes, they should 
specifically identify this benefit as the benefit being 
sought.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, ("VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified as amended at 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist.  These changes are applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA, codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107)(West Supp. 2001); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law. This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination, or obtaining a 
medical opinion, when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  The Board 
notes that the RO has not yet considered the veteran's claim 
in the context of the new law.  Nor has the veteran had an 
opportunity to address his claim in that context.  In view of 
the above, the RO will have the opportunity to comply with 
the new law, and to avoid the possibility of prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The veteran essentially maintains that he suffers from PTSD 
because of the stress he encountered during his military 
service.  The veteran's service personnel records reflect 
that he had no foreign service, and did not receive any 
medals or citations which would denote participation in 
combat.  The veteran's service medical records are negative 
for complaints, treatment or diagnosis of PTSD until his 
claim of entitlement to service connection for PTSD in 
February 1996.  His military occupational specialty (MOS) in 
service was indirect fire infantryman and ammo bearer.

The veteran has submitted statements reciting stressful 
events in service during combat exercises in Panama which he 
claims led to his developing PTSD.  Despite the fact that on 
VA examination dated June 1996, the veteran was diagnosed 
with PTSD directly related to mortar explosions and 
dismembered bodies, the record shows that the diagnosis was 
made based on the veteran's own uncorroborated account of 
what he experienced in service.  As such, there was no 
credible supporting evidence that the claimed in-service 
stressor(s) had actually occurred during service, consistent 
with the provisions of 38 C.F.R. § 3.304 (f)(2001), the 
examiner's prior review of the medical records was not noted, 
and the examination fails to confirm to the requisite DSM-IV 
diagnostic criteria. 

The Board finds that consistent with the duty to assist under 
the VCAA, further verification attempts are necessary before 
the Board may properly proceed with appellate review.  For VA 
compensation purposes, a PTSD diagnosis must be based on an 
in-service stressor history which has been verified (except 
where a veteran was engaged in combat).  If any in-service 
stressful events are verified, the veteran is entitled to a 
VA psychiatric examination to determine whether any verified 
stressful events are sufficient to support a PTSD diagnosis.  
A diagnosis of PTSD related to service, which is based on an 
examination which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

In February 1997, the RO sent the veteran a questionnaire 
requesting detailed information about his claimed stressors.  
The RO then attempted to corroborate the veteran's claimed 
in-service stressful experiences.  Unfortunately, however, in 
its October 1998 correspondence to the U.S. Army and Joint 
Services Environmental Support Group (ESG), (now the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), the RO indicated that it had enclosed the 
veteran's description of events and personnel records (if 
available).  There is no indication in the file of exactly 
what was forwarded to USASCRUR.  The only documents 
subsequently received from USASCRUR were the command 
chronologies for 1977-1978 for the veteran's company and 
battalion, which do not appear to include any information 
corroborating the veteran's assertions.  However, in a letter 
dated June 1999, the Director of the Center for Unit Records 
research indicated that further research could be 
accomplished if the veteran could provide additional 
information such as: full names of casualties, unit 
designations to the company level, other units involved, and 
the most specific date possible.

There is no indication in the file that the veteran was 
informed of this option for further research, or that he was 
given the opportunity to provide more detailed information in 
this regard.  Additionally, in August 1999, the veteran 
submitted additional information in form of a certificate of 
completion for his participation in jungle warfare in August 
1977 at Fort Sherman, Canal Zone.  Under these circumstances, 
the Board finds that another search should be made to ensure 
that the USACRUR and personnel records currently associated 
with the file are complete.  See Jaure v. West. 188 F.3d 
1327, 1331-2 (Fed. Cir. 1999) (one request for specific 
records identified by the veteran is not enough, and if the 
records the veteran requested are not obtained, VA must 
notify the veteran of that fact).

It is imperative that the veteran be notified, consistent 
with the VCAA, that he may provide any information that would 
assist in corroborating the claimed in-service events.  The 
veteran should also be invited to establish the occurrence of 
the stressful events by statements from former service 
comrades or others.  If the RO determines that the evidence 
received corroborates the occurrence of the claimed in-
service stressful experiences, the veteran should then 
undergo further psychiatric examination as specified below.

Prior to having the veteran undergo a VA psychiatric 
examination, however, the RO should obtain and associate with 
the record all outstanding pertinent medical records, both VA 
and private, as identified by the veteran.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him to identify with specificity 
details of the reported stressful 
event(s) which he maintains led to his 
PTSD.  Specifically, the veteran should 
be asked to provide the full names of 
casualties, unit designations to the 
company level, other units involved, and 
the most specific date possible.  The 
veteran should be advised that this 
information is vitally necessary in order 
to attempt to verify the claimed 
stressful event(s) and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  In 
addition to information from the veteran 
himself, corroborating statements from 
fellow soldiers who served with the 
veteran may be submitted.

2.  Thereafter, the RO should obtain and 
associate with the claims file all 
outstanding records of psychiatric 
treatment pertaining to the veteran.  
This should specifically include any 
outstanding records from VA facilities 
identified by the veteran as well as any 
private treatment records. If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file, 
and the veteran and his representative 
should be duly notified and advised of 
their right to submit such records on 
their own.

3.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed 
stressor(s), together with a copy of his 
DD-214 and service personnel records, and 
all associated documents, to The U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR).  They should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressor(s) as reported above.

4.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, if the RO determines that 
stressors have been corroborated, then 
the veteran should be afforded an 
appropriate VA psychiatric examination to 
determine the nature and etiology of any 
current chronic psychiatric disorder.  
The physician who is designated to 
examine the veteran must review the 
evidence in the claims folder, to include 
a complete copy of this REMAND, and must 
certify this review in the report.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran and review of 
his pertinent medical history, the VA 
examiner should diagnose all psychiatric 
pathology and render an opinion as to 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder is in any way 
related to the veteran's active military 
service, to include the symptoms noted 
therein.  The examiner must be instructed 
that only an event which has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such stressor in service has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
corroborated stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in light 
of all applicable evidence of record and 
all pertinent legal authority, as 
appropriate, and the recently enacted 
provisions of the VCAA and enabling 
regulations.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and the 
veteran and his representative should 
also be afforded the opportunity to 
respond thereto before the claim is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

